  1

  2

  3

  4

  5

  6
                                 UNITED STATES BANKRUPTCY COURT
  7
                                          DISTRICT OF ARIZONA
  8   In re
  9
                                                          Chapter 13
      DUSTIN J. HAMBY,
                                                          Case No. 2-18-bk-15100 MCW
 10
                                    Debtor.               ORDER DISMISSING CASE
 11

 12

 13

 14      The Trustee having notified the Court that the Debtor failed to file 2017 federal income tax
 15   returns (POC #13) as required by Local Rule 2084-5, the Court finds cause for dismissing the
 16   case pursuant to 11 U.S.C. § 1307(e).
 17       NOW, THEREFORE, IT IS ORDERED:

 18       (A) This case is dismissed and the Clerk of the Court will give notice of the dismissal to all
 19   parties in interest;
 20       (B) A motion to reinstate the case may be granted without a hearing if the Trustee approves
 21   the proposed reinstatement order. If the Trustee does not approve of reinstatement of the case,
 22   the matter may be set for hearing upon the Debtor's motion. The Court may set a hearing on any
 23   motion to reinstate on the request of an interested party who had joined the Trustee's request for
 24   dismissal;
 25

 26




Case 2:18-bk-15100-MCW         Doc 42 Filed 02/26/19 Entered 02/26/19 10:32:42                Desc
                               Main Document    Page 1 of 3
  1      (C) Pursuant to 28 U.S.C. § 586(e)(2), the Trustee shall be paid his percentage fee from all
  2   payments and property received, even if the case is reinstated and converted to another chapter.
  3   After payment of the Trustee's percentage fee, subject to the provisions herein, the Trustee will
  4   retain the funds in the case pending Court approval of the payment of administrative expenses
  5   of the attorney for the Debtor. If the Chapter 13 Plan contains an application for payment of
  6   administrative expenses and no party in interest filed an objection to the application, then the
  7   counsel for the Debtor may lodge an order approving the application within ten days after the
  8   Court enters this Dismissal Order. Alternatively, counsel for the Debtor has 10 days after the
  9   Court enters this Dismissal Order to file and notice out a separate fee application. The Trustee is
 10   to pay from the funds on hand any adequate protection payments previously ordered by the
 11   Court. If there is an insufficient amount of funds on hand to pay all allowed administrative
 12   expenses and adequate protection payments, then the Trustee shall pay the administrative
 13   expenses and adequate protection payments pro rata. Any remaining funds will be returned to
 14   the Debtor. If the attorney for the Debtor fails to timely lodge such Order or file a fee
 15   application, the Trustee may pay out the funds according to this Order; and
 16      (D) If the Court has entered a payroll deduction order on the wages of the Debtor, then the
 17   Court vacates that order.
 18
                          ORDER SIGNED AND DATED ON PAGE ONE
 19

 20

 21

 22

 23

 24

 25




                                                          2                                     In re Hamby
                                                                               Case No. 2-18-bk-15100 MCW
Case 2:18-bk-15100-MCW            Doc 42 Filed 02/26/19 Entered         02/26/19 10:32:42        Desc
                                                                                     Order Dismissing  Case
                                  Main Document    Page 2 of 3
  1
      A copy of the proposed Order Dismissing Case was
      mailed or emailed by the Chapter 13 Trustee
  2
      on or before the date signed below to:
  3
      DUSTIN J. HAMBY
  4   11217 WEST JOMAX ROAD
      PEORIA, AZ 85383
  5   Debtor

  6

  7   LEONARD V. SOMINSKY
      LEONARD V. SOMINSKY, ESQ., PC.
  8   2700 NORTH 3RD STREET, STE. 2006
      PHOENIX, AZ 85004-
  9   info@lvslaw.net
      Attorney for Debtor
 10
                    Cheryl Turner
 11
                    2019.02.26
 12                 10:25:19
    _____________________________________
                    -07'00'
 13   cturner@ch13bk.com

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




                                                                                       In re Hamby
                                                                      Case No. 2-18-bk-15100 MCW
Case 2:18-bk-15100-MCW         Doc 42 Filed 02/26/19 Entered   02/26/19 10:32:42        Desc
                                                                            Order Dismissing  Case
                               Main Document    Page 3 of 3
